Case 1:19-cv-00302-MN-JLH Document 48 Filed 10/25/19 Page 1 of 2 PageID #: 858



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 EVERTZ MICROSYSTEMS LTD.,                        )
                                                  )
                        Plaintiff,                )
                                                  )
         v.                                       )    C.A. No. 19-302-MN-JLH
                                                  )
 LAWO INC., LAWO NORTH AMERICA                    )
 CORP., and LAWO AG,                              )
                                                  )
                        Defendants.               )

    RENEWED MOTION FOR TELECONFERENCE TO RESOLVE PROTECTIVE
                         ORDER DISPUTE

        Evertz Microsystems Ltd., respectfully moves this Court to schedule a teleconference to

address outstanding disputes regarding the following protective order matter:

             Whether Evertz’s outside Canadian counsel should be allowed access to material

              designated as Protected Material under the Protective Order

        The following attorneys, including at least one Delaware Counsel and at least one Lead

Counsel per party, participated in a verbal meet-and-confer by telephone on the following dates:

September 23, 2019, September 27, 2019 and October 25, 2019.

For Plaintiff:

        Delaware Counsel: Jonathan Choa

        Lead Counsel: Erik Maurer, Binal Patel (September 23 and October 25 calls only), Brian

Apel (October 25 call only)

For Defendants:

        Delaware Counsel: R Touhey Myer, (September 27 and October 25 calls only)

        Lead Counsel: Ted Semaya, Alex Mirkin, (September 23 and September 27 calls only),

Gregory Grissett (October 25 call only), and Lynn M. Terrebonne (October 25 call only)
Case 1:19-cv-00302-MN-JLH Document 48 Filed 10/25/19 Page 2 of 2 PageID #: 859



       The parties are available for a teleconference on the following dates: November 4, 5 (pm)

and 7, 2019.

       Evertz Microsystems Ltd. requests separate letter briefing.



                                                POTTER ANDERSON & CORROON LLP
 OF COUNSEL:
                                                By: /s/ Jonathan A. Choa
 Binal J. Patel                                     Jonathan A. Choa (#5319)
 Erik S. Maurer                                     Alan R. Silverstein (#5066)
 Brian T. Apel                                      Hercules Plaza, 6th Floor
 BANNER & WITCOFF, Ltd.                             1313 N. Market Street
 71 S. Wacker Drive                                 Wilmington, DE 19801
 Suite 3600                                         (302) 984-6000
 Chicago, IL, 60606                                 jchoa@potteranderson.com
 (312) 463-5000                                     asilverstein@potteranderson.com

 Dated: October 25, 2019                        Attorneys for Plaintiff
 6419798                                        Evertz Microsystems Ltd.




                                                2
